QBfficeof tip IZlttornep@enera
                                            &ate of Qexas
DAN MORALES
 ATTORNEY
      CWERAL                                 January28,1993


    Honorable Bob Bullock                              Opiion No. DM-201
    Lieutenant Oove-rnorof Texas
    P.O. Box 12068                                    Re: Authority of the Texas Department of
    Austin, Texas 78711-2068                          He&btoenactrulesqardingnursing
                                                      fbdities (RQ465)

    Dear Oovernor Bull&

             You bave asked us wbetber the Texas Department of Health (the department) is
    legally authorized to enact tbe regulations cwently proposed in the Tm Register. We
    understand you spedkdy to ask about proposed sections 145.13 and 145.17 of title 25
    of tbe Texas AdministrativeCode. Set Tex. Dep’tHealth. 17 Tex. Reg. 7314-16 (1992).
    If pronlul~       these regulations wiu require an applicant for a hxnse to operate a
    nursing fadity to disclose certain information regard@ the applicant’sprior holvement
    in the operation of nursing kcilities, including w previous denial or revocation of a
    kense to operate a fhcilityl in tbis or anotbe-r state, my Medicare or Medicaid
    decutitication of any hcility that the applicant operated, and any previous uiminal
    cavictions. Further. the proposed regulations will authorize the department to deny a
    license.iftbe applicant has a “bad track record.*


             ‘latbcamtextoftbcproposdm@tbns,“fM@-includcssmmingfacility.               Tu.Dq~‘l
    Heallh, 17 Tcx. I@. 7311-12 (1992) (to be cod&d as 25 T.A.C. 0 145.3). Reposal s&on 145.2(b)
    dcfina.~~~ac’mestablishmmtthtpmvidcrfoodrhlta,~~carrtofauor
    morapummwllom         -tOtk-Oftbc~liShmWtudtllStpfOVldCSUdBOftfWlmWt
    umkrtk.dimaiond          SUpVihIOfaplQ%iCiallliCWCdbytbCTCXaSStatCBoarddh4Cdhl
    l!kmlKqorotkJ-              UUUIOCUSOBEXlCCdbCpldthCbSSlCpKWtSiOllOffCOd,ShClter,~~.
    Amuriag~maybeabuildiog,whichmayEonrinoT~ormortnoorsoroncormorcunit$or
    maybcadisthctpartof~hospital.” Idat7311;scetx!widat7312(tobecodifkdas25T.AC.~145.3)
    QkhinJJ ‘nursing fsciluy”).

            =Fscdity-slsoulwmpasscaamstanltyfsclutysndsfadlityaolvingpasoaswithmanal
    ramdath    or a rclatcd conditioa. See Id aI 7311 (to be cod&d as 25 T.AC. 8 145.3) (definiq
    %dity=);  id (to be wdi6aJ as 25 T.A.C. 5 145.2(c). (d)) (definiq hatcmity facility”ti %c.iliIy
    servingpus00 with nwntsl lasrdation or rclatcdconditionsr’).

            vbcmJposalrq&ioosalsorcquircthtapplicallttodisclosecatain-                         inulchistoly
    ofpmons who will controlthe nursingfacility.lhe facilitylessor,officers,afliliaIcs,and facilitymanager.
    Tcx. DL$I Health, 17 Tcx. Reg. 7314 (1992) (to k codifiedas 25 T.A.C. 0 145.13(d)). Additionally,the
    propod rtgdations quix or authorizethe dqartmat to denyan applicationfor a licensebasedon the
    pen snions of the fscility mansgcr, affiiitc, or licenseholder. Id. at 7315 (u) be ozdikd as 25 T.A.C.



                                                p.   1064
Honorable Bob Bullock - Page 2            (DM-20 1)




        AnadministmtiveagencyofthestatehaaonlythoacpWersthatthekgiskue
expre$h3scoyferydontheaguqbyatatutetogetherwiththonepowerath3t
yganly      can F unpbed fi”” the statute. Attorney Genenl Opinion JIM-1017(1989) at
        sourcesutedtherem). Anagencymaynotpromulgatearegdatioathatimposea
btmkq ccmditions, or restrictions that exceed or are km&tent          with statutory
provisions. Id Whether a regukion is vaiid under some specilk statutory authorizatioa
orisimplicitlyauthorkedtoe&tuateanqrcsslygmntedpowerdepa&suponthe
particular @on       imohred. Attorney General Opiion H-949 (1977) at 2.

       TlledepameMproposeatopromulgatethueseuionspmauanttotheruthority
granted it in V.T.C.S. article 6252-134 section 5; nection 12.001 of the Health and Satbty
code, and chapter 242 of the Health and Safety Code. Article 6252-13a, acction 5,
V.T.C.S., providea the procuke the Texas Board of Health (the board) must follow to
properly adopt regdations. For purposes of this opinion, we need not de&mine whether,
in proposing these regdations, the board has adhered to V.T.C.S. article 6252-13a,
section5.

        sectionl2.ooloftheHealthwdsafaycodeprovidertheboardwithgmaal
powers and duties. Subsection (a) provides the board with “general supervision and
controlova~~~tothehealthofthecitimuofthisstate.”                        Subsection
(bxl)~thebollrdtoldopt~~~togmemitsownprocedureMdthe
pe&mUnWofcachdutythelawimpo&sontheboard,the~andthe
-0ner          OfHealth.

       Twoprovisionsinchapta242ofthe~mdSafetyCode~particularfy
relevant to the board’s proposed mgulations. Section 242.032(b) authorizes the
departmenttorequire~d~fiomaticenseapplicrntthattheapp~~wiUkrbleto
“comply with the standah and rules adopted established under this chapter.” Won
242.033(a) requires the department to issue a licease if it determines that “the applicant
andfacilitiesrneettherequiranentsestablishedde.rthischapter.”          seedroHealth&
Safbty Code 5 242.061(a). In various sections of chapter 24% the l@ature either
~~requiranentsor~theboardtoldopt~enfonxrrgulationswith
which a nursing home lim            muat comply. Srr, e.g., Health & safay Code
§§ 242.012(a) (requking each instiMion to adhere to Hum. I&s. Code ch. 102). 242.037
(authorizing board to adopt and enforce minimum-~tovariousaspectsof
nut&g home dnh&atioq          inch~dingconstnztion of institution sanitary Caditi0m3 in
and arotmd instituti0~ snd dietaty needs of each resident). 242.039 (requiring licensee to
comply with 1985 edition of Code for Safety to Life from Fii in Buildings and
Structures), 242.152 (requiring board to reguhtte administration of medication); 25 T.A.C.


8 145.17(e)(l). (2)). For the sake ofoamuu ‘cace,wcwillnzfcrlmlytotbc~licaottspsstiwohrcmntio
thecgmttonofnursingf%iulics.




                                          p.   1065
Honorable Bob Bullock - Page 3         (DM-201)




$0 145.13. 145.14, 145.23.’ We assume that to the cctent possiile an applicaut must
produceevidencethatitcMwmplywiththesantestatutoryrequirrmeDts           &M-Y
UgUhtiOltS.


         Significantly, section 242.037(2) of the He&b and Safbty Code autborizcs the
board to adopt and enfbrce minimum standad dating to the “quaIilication of all
l==ti~diYJ            ~...perso~responsibleforanypartofthecaregiven
tothetidents.”       Inouropinion,tbisauthorizationisbroadenoughtoaumqwssthe
proposedregulato~becausetheregulationsprovidethedepartmcatamansbywhichit
urninvestigateanapplicant’squalificationstoopaatea~~~uponthe
applicant’sprior involvement in the operation of nursing hilities. Furthmore, section
242.033(a) mpires the deplrtmat to issue a license to opuate a nursing fkility only if
the applicIint meets “the reqdrements established under this chapter.” we believe this
provision is broad enough to encompass the proposed reguhtions because the reghtions
empower the department to deny a license to an applicant if. due to the applicant’sprior
involvementin the operation of nursing facilities,the applicant does not meet departmmtlll
standah.     In wnchtsion,    therefore, we believe that chapter 242 provides the board
su5&nt authority to promulgate the proposed reguhtions.

                                   SUMMARY
               The Texas Board of Health is authorized to enact reguhuions
          rsquiringMapplicantforati~toopenteamrrsingfacilityto
          disclose certain information mgardhg the applicant’s prior
          involvement in the operation of musing hcilities. Additionally, the
          boardisauthorizcdtoenactreguhtionsthatwillcmpowertheTexas
          DepertmentofHealthtodenyalicensebascdoniaformationthe
          departmmt has rewived regarding the applicant’sprior invohmcnt
          in the operation of llwing fkcilitks.




                                                    DAN      MORALES
                                                    Attorney Oeneral of Texas




         ?bc dqwbaau ploposes to rqcal sccths 145.13, 145.14. pnd 145.23 of title 25, Texas
       .    .
-               Chdc. See Tcx. Dc#t Health, 17 Tex. Reg. 7312-13 (1992). Appmaly, propod
~~14S.llaodl45.12oftitle2SofthcTcxasMministrativcC4dcwill~~thcmataiolinthe
nqcalal awtions. See id. at 7313-14.




                                      p.   1066
HonombleBobBull~     - Page4   (DM-201)




WILL PRYOR
FiiA&lsismAttomeyGaleral

MARYKELLER
DeputyAssimntAnomeyoaK6al




MADELEINE B. JOHNSON
chair,opinion-




                               p.   1067